Exhibit 10.72

 

SETTLEMENT AND STANDSTILL AGREEMENT

 

This Settlement and Standstill Agreement (the “Agreement”), dated November 22,
2017, is entered into by and between Rockwell Medical, Inc. (“Rockwell” or the
“Company”), on the one hand, and the persons identified on Appendix A as the
“Richmond Group” and the “Ravich Group,” on the other.

 

WHEREAS, the Company has filed an action in the United States District Court for
the Eastern District of Michigan styled as Rockwell Medical, Inc. v. Richmond
Brothers, Inc., et al., Case No. 17-cv-10757 (the “Litigation”), which names the
Richmond Group and the Ravich Group as defendants;

 

WHEREAS, in the Litigation, Mark H. Ravich (“Ravich”) has asserted counterclaims
against the Company and certain other third-party relief defendants;

 

WHEREAS, Rockwell and the Richmond Group and the Ravich Group desire to resolve
the claims in the Litigation;

 

WHEREAS, certain members of the Richmond Group and the Ravich Group nominated
Ravich to be elected to Rockwell’s Board of Directors (the “Board”) at its
Annual Meeting of Shareholders held on June 1, 2017 (the “2017 Annual Meeting”),
at which time Ravich was elected to the Board in opposition to Rockwell’s
candidate;

 

WHEREAS, the Richmond Group and the Ravich Group entered into a Joint Filing
Agreement dated August 25, 2017 (the “Shareholder Group Agreement”), wherein
they agreed, among other things, to seek to elect new directors to the Board at
the 2018 Annual Meeting of the Shareholders of the Company (the “2018 Annual
Meeting”);

 

WHEREAS, for the duration of the Covered Period (as defined below), and subject
to certain carve-outs described herein, the Richmond Group and the Ravich Group
have agreed to support the recommendations and nominations of the Company in
connection with any meeting of shareholders, including the 2018 Annual Meeting,
and to terminate the Shareholder Group Agreement;

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties to this
Agreement agree as follows:

 

1.                                      Release.

 

a.                                      Rockwell hereby releases and forever
discharges any and all actual, threatened or potential claims, causes of action,
demands, rights, requests for injunctive or other equitable relief, or damages
that it may have as against the Richmond Group and the Ravich Group, or any of
their respective affiliates, insurers, predecessors and successors, directors,
officers, agents or employees, including those arising out of or in any way
related to the Litigation (the “Company Released Claims”). This release is
intended to forever discharge, compromise and waive any Company Released Claim,

 

--------------------------------------------------------------------------------


 

known or unknown, based on any matter, cause or thing occurring prior to the
date of this Agreement.

 

b.                                      The Richmond Group hereby releases and
forever discharges any and all actual, threatened or potential claims, causes of
action, rights, demands, requests for injunctive or other equitable relief, or
damages that it may have as against the Company, or any of its affiliates,
insurers, predecessors and successors, directors, officers, agents, or employees
(“Richmond Group Released Claims”). This release is intended to forever
discharge, compromise and waive any Richmond Group Released Claim, known or
unknown, based on any matter, cause or thing occurring prior to the date of this
Agreement.

 

c.                                       The Ravich Group hereby releases and
forever discharges any and all actual, threatened or potential claims, causes of
action, rights, demands, requests for injunctive or other equitable relief, or
damages that it may have as against the Company, or any of its affiliates,
insurers, predecessors and successors, directors, officers, agents, or employees
(“Ravich Group Released Claims”). This release is intended to forever discharge,
compromise and waive any Ravich Group Released Claim, known or unknown, based on
any matter, cause or thing occurring prior to the date of this Agreement.

 

d.                                      The parties agree that within three
(3) business days of the execution of this Agreement, they will jointly submit
to the court a stipulation seeking to voluntarily dismiss the Litigation in its
entirety and with prejudice.

 

e.                                       Nothing in this Agreement is intended
or should be construed to release, waive, compromise or discharge any obligation
of the parties to this Agreement to perform pursuant to this Agreement.

 

2.                                      Reimbursement of Expenses.

 

The Company agrees to reimburse the Richmond Group and the Ravich Group for
their bona fide and reasonably documented, third-party expenses (not including
any success fees or bonuses) as actually incurred in connection with the
Litigation and/or the proxy contest by the Richmond Group and the Ravich Group
related to the 2017 Annual Meeting, in an aggregate amount not to exceed
$895,000.00. The Company agrees to remit such reimbursement within five
(5) business days of receiving the request therefor.

 

3.                                      Voting and Standstill.

 

a.                                      Subject to paragraph 4.a. of this
Agreement, for the period beginning from the date of this Agreement through and
including the earlier to occur of December 31, 2018 or thirty (30) days prior to
the deadline established pursuant to Rockwell’s Bylaws for the submission of
shareholder nominations for directors at the 2019 Annual Meeting of Shareholders
of the Company (the “Covered Period”), both the Richmond Group and the Ravich
Group agree to cause any securities of the Company or any securities convertible
or exchangeable into or exercisable for any such securities (collectively,
“securities of the Company”), that any of them beneficially owns, directly or
indirectly,

 

2

--------------------------------------------------------------------------------


 

to be present for quorum purposes and to be voted at any meeting of shareholders
(including the 2018 Annual Meeting), including any adjournments or postponements
thereof, and to consent in connection with any action by consent in lieu of a
meeting, as follows: (i) in favor of each director nominated and recommended by
the Board for election at such meeting; (ii) against any proposals or
resolutions to remove any member of the Board (unless supported by the Board);
and (iii) in accordance with the Board’s recommendations for each and every
other proposal by the Board subject to a shareholder vote at such meeting
(subject to the carve-outs set forth in subparagraphs 3.c. and 3.e., below);

 

b.                                      During the Covered Period, to the extent
that Richmond Brothers, Inc. (“RBI”) and/or David S. Richmond (“Richmond”) do
not have the legal authority to vote any of the securities of the Company owned
by the clients of RBI, both RBI and Richmond agree that they will recommend to
those clients of RBI that they vote such securities of the Company in a manner
consistent with the Board on all items subject to a· shareholder vote, including
at the 2018 Annual Meeting; provided, however, that the obligations of this
subparagraph are subject to the same carve-outs set forth in subparagraphs 3.c.
and 3.e., below;

 

c.                                       Notwithstanding the provisions in
subparagraph 3.a.(iii), above, in the event that Institutional Shareholder
Services Inc. (“ISS”) and Glass, Lewis & Co. (“Glass Lewis”) recommend otherwise
with respect to any proposals (other than the election or removal of directors
or a plan for equity-based compensation that is an Independent Director Approved
Plan, as defined below), the Richmond Group and the Ravich Group shall be
permitted to vote in accordance with the ISS and Glass Lewis recommendation;
provided, however, that the Ravich Group shall be permitted to vote contrary to
the Board’s recommendation pursuant to this subparagraph only to the extent that
Ravich voted contrary to the Board’s recommendation during a Board meeting
regarding the same issue;

 

d.                                      For purposes of subparagraph 3.c.,
above, an equity compensation plan shall be deemed to be an “Independent
Director Approved Plan” if it: (i) is approved by a majority of the independent
directors; (ii) does not contain an “evergreen” provision; (iii) limits the
number of shares granted in any calendar year to less than three percent (3%) of
the outstanding common stock of the Company; and (iv) includes common stock
representing no more than six percent (6%) of the outstanding common stock of
the Company on a pro forma basis; provided further that the Company agrees that
any award grants issued pursuant to an Independent Director Approved Plan must
be approved by a majority of the Board;

 

e.                                       Notwithstanding the provisions in
subparagraph 3.a.(iii), above, the Richmond Group and the Ravich Group shall be
permitted to vote in their sole discretion with respect to any publicly
announced proposals relating to a merger, acquisition, disposition of all or
substantially all of the assets of Rockwell or other business combination
involving Rockwell requiring a vote of shareholders of Rockwell;

 

3

--------------------------------------------------------------------------------


 

f.                                        During the Covered Period (unless
specifically otherwise requested in writing by the Company, acting through a
resolution of a majority of the Company’s directors), the Richmond Group and the
Ravich Group shall not, directly or indirectly, in any manner, alone or in
concert with others:

 

i.                                         make, engage in, or in any way
participate in, directly or indirectly, any “solicitation” of ‘‘proxies” (as
such terms are defined in or used under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and Regulation 14A thereunder) or consents to vote,
or seek to advise, encourage or influence (including, for the avoidance of
doubt, by encouraging or participating in any “withhold” or similar campaign)
any person with respect to the voting of any securities of the Company with
respect to the election or removal of directors or shareholder proposals, or
become a ‘‘participant” (as such term is defined in or used under the Exchange
Act and Regulation 14A thereunder) in any contested solicitation for the
election of directors with respect to the Company (other than a solicitation or
acting as a participant in support of all of the nominees of the Board at any
shareholder meeting) or make, be the proponent of or cause any person to
initiate any shareholder proposal pursuant to Rule 14a-8 under the Exchange Act,
the Company’s Bylaws or otherwise;

 

ii.                                      form, join, encourage, influence,
advise or in any way participate in any group (within the meaning of
Section 13(d)(3) under the Exchange Act) with any person with respect to any
securities of the Company (except that (i) the members of the Richmond Group may
be a group solely with the other members of the Richmond Group and their
affiliates and associates and (ii) the members of the Ravich Group may be a
group solely with the other members of the Ravich Group and their affiliates and
associates) or otherwise in any manner agree, attempt, seek or propose to
deposit any securities of the Company in any voting trust or similar
arrangement, or subject any securities of the Company to any arrangement or
agreement with respect to the voting thereof;

 

iii.                                   consciously work in parallel, or
otherwise participate in a joint activity or course of action, with any person
(other than the Company or any of its officers or directors) toward acquiring
control or otherwise exercising a controlling influence over the management and
policies of the Company, whether or not pursuant to an express agreement;

 

iv.                                  effect or seek to effect, offer or propose
to effect, cause or participate in, or in any way assist or facilitate any other
person to effect or seek, offer or propose to effect or participate in, any
tender or exchange offer, merger, consolidation, acquisition, scheme,
arrangement, business combination, recapitalization, reorganization, sale or
acquisition of assets, liquidation, dissolution or other extraordinary
transaction involving the Company or any of its subsidiaries or any of their
respective securities (each, an “Extraordinary Transaction”), or make any public
statement with respect to an Extraordinary Transaction; provided, however, that
this clause shall not preclude the tender by the Richmond Group or the Ravich
Group of any securities of the Company into

 

4

--------------------------------------------------------------------------------


 

any tender or exchange offer, or vote with respect to any Extraordinary
Transaction in their sole discretion;

 

v.                                     (i) call, seek to call or request the
call of any meeting of shareholders, including by written consent, (ii) seek
representation on, or nominate any candidate to, the Board (other than in
accordance with subparagraph 4.a. of this Agreement), (iii) seek the removal of
any member of the Board, (iv) solicit consents from shareholders or otherwise
act or seek to act by written consent, (v) conduct a referendum of shareholders,
or (vi) make a request for any shareholder list or other books and records of
the Company, whether pursuant to state law, the Company’s Bylaws or otherwise
(other than a request by Ravich in his capacity as a member of the Board);

 

vi.                                  initiate, encourage or participate in any
litigation against the Company or any of its subsidiaries or their respective
directors or officers, or in any derivative litigation on behalf of the Company,
except for (A) litigation to enforce the provisions of this Agreement,
(B) counterclaims with respect to any proceeding initiated by, or on behalf of,
the Company or its affiliates against the Richmond Group or the Ravich Group,
and (C) the exercise of statutory appraisal rights; provided, that the foregoing
shall not prevent any member of the Richmond Group or the Ravish Group from
responding to or complying with a validly issued legal process;

 

vii.                               take any action in support of or make any
proposal or request that constitutes: (A) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors, the removal of any
directors, or to fill any vacancies on the Board (other than in accordance with
subparagraph 4.a. of this Agreement), (B) any material change in the
capitalization, stock repurchase programs and practices or dividend of the
Company, (C) any other material change in the Company’s management, business or
corporate structure, (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Articles of Incorporation or Bylaws, or other
actions that may impede or facilitate the acquisition of control of the Company
by any person, (E) causing a class of securities of the Company to be delisted
from, or to cease to be authorized to be quoted on, any securities exchange, or
(F) causing a class of securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

 

viii.                            purchase, on their behalf or on behalf of any
of their clients or affiliates, any additional shares of Rockwell; provided that
the foregoing shall not restrict (i) the Richmond Group from purchasing or
acquiring beneficial ownership over up to twelve percent (12.0%) of the
outstanding shares of common stock or (ii) the Ravich Group from purchasing or
acquiring beneficial ownership over up to two percent (2.0%) of the outstanding
shares of common stock;

 

5

--------------------------------------------------------------------------------


 

ix.                                  make any request or submit any proposal to
amend the terms of this Agreement other than through non-public communications
with Rockwell that would not be reasonably determined to trigger public
disclosure obligations for any party;

 

x.                                     make any public disclosure, announcement
or statement regarding any intent, purpose, plan or proposal with respect to the
Board, the Company, any subsidiary of the Company, the Company’s officers or
directors, policies or affairs, any securities of the Company, the Company’s
assets or this Agreement that is inconsistent with the provisions of this
Agreement; or

 

xi.                                  make any public statements or speak “off
the record” or “on background” with any member of the media regarding Rockwell
(or its officers or directors) or make any private statements that are
disparaging of Rockwell or its then or past executives, directors or affiliates;
provided that the foregoing shall not restrict statements of support.

 

For the avoidance of doubt, nothing in subparagraph 3.f. or elsewhere in this
Agreement shall prohibit or restrict Ravich from exercising his rights and
fiduciary duties as a director of Rockwell, including, but not limited to,
(1) taking any action or making any statement at any meeting of the Board or of
any committee thereof or (2) making any statement to the Chief Executive
Officer, the Chief Financial Officer or any other director or officer of
Rockwell in his capacity as a director.

 

For purposes of this Agreement the terms ‘‘person” or ‘‘persons” shall mean any
individual, corporation (including any not-for-profit corporation), general or
limited partnership, limited liability or unlimited liability company, joint
venture, estate, trust, association, organization or other entity of any kind or
nature.

 

4.                                      Board of Directors.

 

a.                                     After reasonably consulting with the
Richmond Group, Rockwell will add one additional member to its Board by
February 15, 2018. The individual selected as the additional director, or any
other vacancy arising before the appointment of the additional director, must be
approved by at least four (4) Board members; provided, however, in the event
that the size of the Board is reduced to four (4) or fewer directors prior to
February 15, 2018 due to the departure of two (2) or more incumbent directors,
then any vacancy arising before the appointment of the additional director may
be filled by an affirmative vote of a majority of the directors then in office.
Notwithstanding anything in this Agreement to the contrary, if the additional
director is not added to the Board by February 15, 2018, the Covered Period
shall terminate on February 15, 2018 and, notwithstanding any contrary provision
of the Bylaws, the Richmond Group may nominate directors to the Board for the
2018 Annual Meeting by February 28, 2018 and such notice shall be deemed timely;
provided further, however, that if no additional director is added to the Board
by January 15, 2018, nothing in this Agreement shall prevent the Richmond Group
from taking actions in furtherance of identifying director candidates in
connection with the 2018 Annual Meeting so long as such actions do not

 

6

--------------------------------------------------------------------------------


 

create a public disclosure obligation for the Richmond Group or Rockwell and are
undertaken on a basis reasonably designed to be confidential.

 

b.                                     John G. Cooper or the additional director
referenced in subparagraph 4.a., above, shall be named as Lead Independent
Director no later than February 15, 2018.

 

c.                                      A new director (other than the current
Chairperson) shall be named as Chairperson of the Governance and Nominating
Committee no later than December 7, 2017.

 

d.                                     The Board shall not increase in size
beyond seven (7) members during the Covered Period without the approval of at
least four (4) Board members.

 

5.                                      Representations.

 

a.                                      The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and (b) this Agreement has been duly and
validly authorized, executed and delivered by the Company, constitutes a valid
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles.

 

b.                                      The members of the Richmond Group and
the Ravich Group represent and warrant as follows: (a) such parties have the
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and to consummate the transactions contemplated hereby, and
(b) this Agreement has been duly and validly authorized, executed and delivered
by such parties, constitutes a valid and binding obligation and agreement of
such parties and is enforceable against such parties in accordance with its
terms except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the right of creditors and subject to general equity
principles.

 

6.                                      Mutual Non-Disparagement.

 

a.                                      Subject to applicable law, each of the
parties covenants and agrees that, during the Covered Period, or, if earlier,
until such time as the other party or any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this subparagraph 6.a., neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, shall in any way publicly criticize, disparage, call into disrepute,
or otherwise defame or slander the other parties or such other parties’ agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, in any manner that would reasonably be expected to damage the
business or reputation of such other parties, their businesses, products or
services or that of their agents, subsidiaries, affiliates, successors, assigns,
officers, key

 

7

--------------------------------------------------------------------------------


 

employees or directors. Nothing in this subparagraph 6.a. shall limit the
ability of any director of the Company to act in accordance with his or her
fiduciary duties or otherwise in accordance with applicable law.

 

b.                                      Neither the Company nor the Richmond
Group or the Ravich Group will issue a press release or public announcement
regarding this Agreement; provided, however, that: (i) the Company may file a
Form 8-K disclosing and attaching the Agreement; and, (ii) the Richmond Group
and the Ravich Group may file an Amended Schedule 13D disclosing and attaching
the Agreement.

 

7.                                      Specific Performance; Forum; Choice of
Law.

 

The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in monetary
damages. Accordingly, the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the United States
District Court for the Eastern District of Michigan located in Detroit, or the
courts of the State of Michigan located in Wayne County (collectively, the
“Michigan Courts”), in addition to any other remedies at law or in equity, and
each party agrees it will not take any action, directly or indirectly, in
opposition to the party seeking relief on the grounds that any other remedy or
relief is available at law or in equity. Each of the parties hereto agrees to
waive any bonding requirement under any applicable law, in the case any other
party seeks to enforce the terms of this Agreement by way of equitable relief.
Furthermore, each of the parties hereto irrevocably (a) consents to submit
itself to the personal jurisdiction of the Michigan Courts in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from the Michigan Courts,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Michigan
Courts, (d) waives the right to trial by jury, and (e) consents to service of
process by the United States Postal Service or a reputable overnight mail
delivery service, in each case, signature requested, to the address set forth in
paragraph 9 of this Agreement or as otherwise provided by applicable law. THIS
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITH RESPECT TO VALIDITY,
INTERPRETATION, EFFECT AND ENFORCEMENT, BY THE LAWS OF THE STATE OF MICHIGAN
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

8.                                      Entire Agreement; Amendment.

 

This Agreement contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior and
contemporaneous agreements, memoranda, arrangements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof. This Agreement may be amended only by an agreement in writing
executed by the parties hereto, and no waiver of compliance with any provision
or condition of this Agreement and no consent provided for in

 

8

--------------------------------------------------------------------------------


 

this Agreement shall be effective unless evidenced by a written instrument
executed by the party against whom such waiver or consent is to be effective. No
failure or delay by a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege hereunder.

 

9.                                      Notices.

 

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
facsimile or email, when such facsimile or email is transmitted to the facsimile
number or email address, if any, set forth below and appropriate confirmation is
received or (b) if given by any other means, when actually received during
normal business hours at the address specified in this paragraph 9:

 

If to the Company:

Rockwell Medical, Inc.

 

30142 Wixom Road

 

Wixom, Michigan 48393

 

Attn:

Chief Executive Officer

 

 

Chief Operations Officer

 

 

 

 

With a copy (which shall not constitute notice) to:

Foley & Lardner, LLP

 

321 North Clark Street

 

Suite 2800

 

Chicago, Illinois 60654-5313

 

Attn:

Phillip M. Goldberg

 

 

Dean M. Jeske

 

 

If to the Richmond Group:

Richmond Brothers, Inc.

 

3568 Wildwood Ave.

 

Jackson, Michigan 49202

 

Attn:

David Richmond

 

 

 

 

With a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

 

1325 Ave. of the Americas

 

New York, NY 10019

 

Attn:

Thomas J. Fleming

 

 

Ryan P. Nebel

 

 

If to the Ravich Group:

Mark Ravich

 

600 South Highway 169

 

Suite 1660

 

St. Louis Park, MN 55426

 

 

 

 

With a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

 

1325 Ave. of the Americas

 

New York, NY 10019

 

 

 

 

Attn:

Thomas J. Fleming

 

 

Ryan P. Nebel

 

9

--------------------------------------------------------------------------------


 

10.                               Severability. If at any time subsequent to the
date hereof, any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement.

 

11.                               Counterparts. This Agreement may be executed
in two or more counterparts either manually or by electronic or digital
signature (including by facsimile or email transmission), each of which shall be
deemed to be an original and all of which together shall constitute a single
binding agreement on the parties, notwithstanding that not all parties are
signatories to the same counterpart.

 

12.                               Expenses. Except as provided in paragraph 2 of
this Agreement, each party shall be responsible for its own fees and expenses in
connection with the negotiation and execution of this Agreement and the matters
related thereto.

 

13.                               No Third Party Beneficiaries; Assignment. This
Agreement is solely for the benefit of the parties hereto and is not binding
upon or enforceable by any other persons. No party to this Agreement may assign
its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise, and any assignment in contravention hereof shall
be null and void. Nothing in this Agreement, whether express or implied, is
intended to or shall confer any rights, benefits or remedies under or by reason
of this Agreement on any persons other than the parties hereto, nor is anything
in this Agreement intended to relieve or discharge the obligation or liability
of any third persons to any party.

 

[Signature Pages to the Settlement And Standstill Agreement Follow]

 

10

--------------------------------------------------------------------------------


 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

 

By:

/s/ Robert L. Chioini

 

 

 

 

 

 

Name:

Robert L. Chioini

 

 

 

 

 

 

Title:

CEO

 

 

 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

 

 

 

 

 

RICHMOND BROTHERS, INC.

 

 

 

 

 

By:

/s/ David S. Richmond

 

 

 

 

 

 

Name:

David S. Richmond

 

 

 

 

 

 

Title:

Chairman

 

 

 

 

 

RBI PRIVATE INVESTMENT I, LLC

 

 

 

 

 

By:

/s/ David S. Richmond

 

 

 

 

 

 

Name:

David S. Richmond

 

 

 

 

 

 

Title:

Manager of its Manager

 

 

 

 

 

RBI PRIVATE INVESTMENT II, LLC

 

 

 

 

 

By:

/s/ David S. Richmond

 

 

 

 

 

 

Name:

David S. Richmond

 

 

 

 

 

 

Title:

Manager of its Manager

 

 

 

11

--------------------------------------------------------------------------------


 

RBI MANAGER, LLC

 

 

 

 

 

By:

/s/ David S. Richmond

 

 

 

 

 

 

Name:

David S. Richmond

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

RICHMOND BROTHERS 401(k) PROFIT SHARING PLAN

 

 

 

 

 

By:

/s/ David S. Richmond

 

 

 

 

 

 

Name:

David S. Richmond

 

 

 

 

 

 

Title:

Trustee

 

 

 

 

 

MATTHEW J. CURFMAN

 

 

 

 

 

By:

/s/ Matthew J. Curfman

 

 

 

 

 

 

 

 

 

 

DAVID S. RICHMOND

 

 

 

 

 

 

By:

/s/ David S. Richmond

 

 

 

12

--------------------------------------------------------------------------------


 

NORMAN J. RAVICH IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Mark H. Ravich

 

 

 

 

 

 

Name:

Mark H. Ravich

 

 

 

 

 

 

Title:

Trustee

 

 

 

 

 

ALEXANDER COLEMAN RAVICH 1991 IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Mark H. Ravich

 

 

 

 

 

 

Name:

Mark H. Ravich

 

 

 

 

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

ALYSSA DANIELLE RAVICH 1991 IRREVOCABLE TRUST

 

 

 

 

 

By:

/s/ Mark H. Ravich

 

 

 

 

 

 

Name:

Mark H. Ravich

 

 

 

 

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

NORMAN AND SALLY RAVICH FAMILY TRUST

 

 

 

 

 

By:

/s/ Mark H. Ravich

 

 

 

 

 

 

Name:

Mark H. Ravich

 

 

 

 

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

MARK H. RAVICH

 

 

 

 

 

By:

/s/ Mark H. Ravich

 

 

 

13

--------------------------------------------------------------------------------


 

APPENDIX A

 

For purposes of this Settlement and Standstill Agreement, the “Richmond Group”
includes:

 

1.   Richmond Brothers, Inc.

2.   RBI Private Investment I, LLC

3.   RBI Private Investment II, LLC

4.   RBI Manager, LLC

5.   Richmond Brothers 401(k) Profit Sharing Plan

6.   Matthew J. Curfman

7.   David S. Richmond

 

************

 

For purposes of this Settlement and Standstill Agreement, the “Ravich Group”
includes:

 

1.   Norman J. Ravich Irrevocable Trust

2.   Alexander Coleman Ravich 1991 Irrevocable Trust

3.   Alyssa Danielle Ravich 1991 Irrevocable Trust

4.   Norman and Sally Ravich Family Trust

5.   Mark H. Ravich

 

14

--------------------------------------------------------------------------------